DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/31/2019, 05/01/2020, 05/20/2021, and 01/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 20-21, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that “at least one of the groove structures comprises a light absorbing layer.” Similarly, claim 20 recites that “at least one of the groove structures respectively located on the object side and on the image side comprises a light absorbing layer.” However, it is unclear if the groove structures are intended to be light absorbing, or if an additional light absorbing layer is to be provided Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)). For the purposes of examination, any colored groove structures or groove structures with a colored or absorbent coating provided thereon will be interpreted as reading on the claimed limitation.
Claim 6 recites that “the groove structures located on the one of the object side and the image side and the optical effective portion located on the other side of the object and the image side are overlapped along a direction parallel to the optical axis.” Similarly, claim 21 recites “the groove structures located on one of the object side and the image side and the optical effective portion located on the other side of the object side and the image side are overlapped along a direction parallel to the optical axis.” However, it is unclear how an “optical effective portion” should be provided on only a single surface of the lens. Specifically, and lens will have light passing through the lens and thus both surfaces will have an optical effective portion. Moreover, as the optical effective portion appears to be arbitrarily defined, any portion could be construed to be the optical effective portion, so long as light passes therethrough. For the purposes of examination, any groove structures provided off the optical axis will be interpreted as reading on the claimed configuration.
Claim 7 recites “a conical surface contacting with and being concentric alignment to a lens element adjacent thereto.” However, it is unclear how such a conical surface can be “contacting with and being concentric alignment to a lens element adjacent thereto.” Specifically, it is unclear if the conical surface should be located outside the lens element in a radial direction or if the conical surface should specifically contact the adjacent lens element in a particular radial direction. For the purposes of 
Claims 8-9 are rejected as being dependent upon claim 7 and failing to cure the deficiencies of the rejected base claim.
Claim 25 recites that “each of the groove structures comprises an opening, each of the groove structures is recessed from the opening toward the plastic lens element along the optical axis.” However, it is unclear how such groove structures can simultaneously comprise an opening and also be recessed from the opening. Moreover, as the groove structures are provided in an outer peripheral portion around the optical axis, it is unclear how they can be recessed along the optical axis. For the purposes of examination, any groove structures provided in a lens module will be interpreted as reading on the claimed configuration.
Claim 26 is rejected as being dependent upon claim 25 and failing to cure the deficiencies of the rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,564,383. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 17 are each fully encompassed by reference claims 1, 11, and 18, which require an imaging lens with an optical effective portion, an outer peripheral portion, a plurality of groove structures, and a surface that contacts another lens element, reading on all of the instantly claimed limitations. Moreover, each of dependent claims 1-16 and 18-28 are fully encompassed by reference claims 1-26.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/735,852 (reference application). instant claims 1 and 17 are fully encompassed by reference claims 1, 10-11, and 17, which require an imaging lens with an optical effective portion, an outer peripheral portion, a plurality of groove structures, and a surface that contacts another lens element, reading on all of the instantly claimed limitations. Moreover, each of dependent claims 1-16 and 18-28 are fully encompassed by reference claims 1-26.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Furthermore, regarding the double patenting rejections, it is respectfully noted that MPEP 804.B.1. expressly describes that ‘A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office Action. Such a response is required even when the nonstatutory double patenting rejection is provisional.” Moreover, “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.” (MPEP 804.B.1, emphasis added).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12, 14, 16-23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shulepova et al. (U.S. Patent No. 7,530,699; hereinafter – “Shulepova”).
Regarding claim 1, Shulepova teaches an imaging lens module, comprising at least one plastic lens element (1) having an optical axis (5), an object side and an image side (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10), wherein the at least one plastic lens element comprises, in order from a center to a peripheral region thereof:
an optical effective portion (3), wherein the optical axis passes through the optical effective portion (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10); and
an outer peripheral portion (7) surrounding the optical effective portion, wherein the outer peripheral portion comprises (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10), on at least one of the object side and the image side:
a plurality of groove structures (23A, 23B) (See e.g. Figs. 1 and 3-4; C. 3, L. 4-10; C. 3, L. 34 – C. 4, L. 5); and
a contacting surface (13B, 11) being an annular plane and perpendicular to the optical axis, wherein the contacting surface is connected to at least one optical element adjacent thereto (See e.g. Figs. 1-4; C. 2, L. 41 – C. 3, L. 10: “the skirt portion 11 of the first lens component 1 and the top portion of the second lens component 15 snugly fit into each other as general cylindrical portions, centered on the optical axis 5 of the two lens components 1 and 15”);

Regarding claim 2, Shulepova teaches the imaging lens module of claim 1, as above.
Shulepova further teaches that the groove structures (23A, 23B) are arranged along a circumference direction surrounding the optical axis (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10; C. 3, L. 34 – C. 4, L. 5).
Regarding claim 3, Shulepova teaches the imaging lens module of claim 2, as above.
Shulepova further teaches that at least three of the groove structures are arranged along a radial direction of the optical axis (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10; C. 3, L. 34 – C. 4, L. 5).
Regarding claim 4, Shulepova teaches the imaging lens module of claim 2, as above.
Shulepova further teaches that the outer peripheral portion further comprises, on the at least one of the object side and the image side: a plurality of separation surfaces (36) respectively surrounding each of the groove structures (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10; C. 3, L. 34 – C. 4, L. 5).
Regarding claim 5, Shulepova teaches the imaging lens module of claim 4, as above.
Shulepova further teaches that at least one of the groove structures comprises a light absorbing layer (23, 25) (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10; C. 3, L. 34 – C. 4, L. 5).
Regarding claim 6, Shulepova teaches the imaging lens module of claim 4, as above.
Shulepova further teaches that the groove structures located on the one of the object side and the image side and the optical effective portion located on the other side of the object side and the 
Regarding claim 12, Shulepova teaches the imaging lens module of claim 2, as above.
Shulepova further teaches that a maximum outer diameter of the optical effective portion on the object side and on the image side is                         
                            φ
                            1
                        
                    , a minimum inner diameter of the groove structures on the object side and on the image side is                         
                            φ
                            3
                        
                    , and the following condition is satisfied:                        
                             
                            φ
                            3
                            <
                            φ
                            1
                        
                     (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10; C. 3, L. 34 – C. 4, L. 5: Shulepova teaches that the groove structure 23B are located within the maximum out diameter of the optical effective portion 3 as in Fig. 3, and thus the required condition is met).
Regarding claim 14, Shulepova teaches the imaging lens module of claim 1, as above.
Shulepova further teaches that the outer peripheral portion comprises, on the other of the object side and the image side, a plurality of groove structures (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10; C. 3, L. 34 – C. 4, L. 5).
Regarding claim 16, Shulepova teaches the imaging lens module of claim 1, as above.
Shulepova further teaches an electronic device, comprising: the imaging lens module of claim 1; and an image sensor disposed on an image surface of the imaging lens module (See e.g. Fig. 1; C. 2, L. 41 – C. 3, L. 10).
Regarding claim 17, Shulepova teaches an imaging lens module, comprising at least one plastic lens element having an optical axis, an object side and an image side, wherein the at least one plastic lens element comprises, in order from a center to a peripheral region thereof:
an optical effective portion (3), wherein the optical axis passes through the optical effective portion (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10); and

a plurality of groove structures (23A, 23B), wherein the groove structures arrange along a circumference direction surrounding the optical axis (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10; C. 3, L. 34 – C. 4, L. 5).
Regarding claim 18, Shulepova teaches the imaging lens module of claim 17, as above.
Shulepova further teaches that in the groove structures respectively disposed on the object side and on the image side, at least three of the groove structures are arranged along a radial direction of the optical axis (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10; C. 3, L. 34 – C. 4, L. 5).
Regarding claim 19, Shulepova teaches the imaging lens module of claim 17, as above.
Shulepova further teaches that the outer peripheral portion further comprises, on each of the object side and the image side: a plurality of separation surfaces (36) respectively surrounding each of the groove structures (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10; C. 3, L. 34 – C. 4, L. 5).
Regarding claim 20, Shulepova teaches the imaging lens module of claim 17, as above.
Shulepova further teaches that at least one of the groove structures respectively located on the object side and on the image side comprises a light absorbing layer (23, 25) (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10; C. 3, L. 34 – C. 4, L. 5).
Regarding claim 21, Shulepova teaches the imaging lens module of claim 17, as above.
Shulepova further teaches that the groove structures located on one of the object side and the image side and the optical effective portion located on the other side of the object side and the image side are overlapped along a direction parallel to the optical axis (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10; C. 3, L. 34 – C. 4, L. 5).
Regarding claim 22, Shulepova teaches the imaging lens module of claim 17, as above.

Regarding claim 23, Shulepova teaches the imaging lens module of claim 17, as above.
Shulepova further teaches that a maximum outer diameter of the optical effective portion on the object side and on the image side is                         
                            φ
                            1
                        
                    , a maximum outer diameter of the groove structures on the object side and on the image side is                         
                            φ
                            2
                        
                    , a minimum inner diameter of the groove structures on the object side and on the image side is                         
                            φ
                            3
                        
                    , and the following condition is satisfied:                        
                             
                            0.05
                            <
                            (
                            φ
                            2
                            -
                            φ
                            3
                            )
                            /
                            φ
                            1
                             
                            <
                            1.0
                        
                     (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10; C. 3, L. 34 – C. 4, L. 5: Shulepova teaches that the groove structure 23B extend from within the optical effective portion 3 to a region outside of the optical effective portion. Thus Shulepova teaches that                        
                             
                            φ
                            2
                            >
                            φ
                            1
                            >
                            φ
                            3
                        
                     and ultimately teaches the required condition).
Regarding claim 25, Shulepova teaches the imaging lens module of claim 17, as above.
Shulepova further teaches that each of the groove structures comprises an opening, each of the groove structures is recessed from the opening toward the plastic lens element along the optical axis (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10; C. 3, L. 34 – C. 4, L. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulepova in view of Kang (U.S. PG-Pub No. 2015/0062727).
Regarding claim 7, Shulepova teaches the imaging lens module of claim 1, as above.
Shulepova fails to explicitly disclose that the contacting surface comprises: a conical surface contacting with and being concentric alignment to a lens element adjacent thereto.
However, Kang teaches a lens and lens module comprising an optical effective portion and a peripheral portion including groove structures (118) and a contacting surface (114, 124, 128), wherein the contacting surface comprises: a conical surface contacting (114, 124, 128) with and being concentric alignment to a lens element adjacent thereto (See e.g. Figs. 1 and 6; Paragraphs 0045-0048 and 0051-0053).
Kang teaches this conical surface in order to provide “a lens and a lens module having a structure capable of suppressing generation of a flare phenomenon while allowing lenses to be self-aligned” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens module of Shulepova with the conical surface of Kang to provide “a lens and a lens module having a structure capable of suppressing generation of a flare phenomenon while allowing lenses to be self-aligned,” as in Kang (Paragraph 0012), and since it has been held that a mere change in shape of an element is generally recognized as being In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 8, Shulepova in view of Kang teaches the imaging lens module of claim 7, as above.
Shulepova further teaches that the conical surface is farther from the optical axis than the groove structures (See e.g. Figs. 1-4; C. 2, L. 41 – C. 3, L. 10).
Additionally, Kang further teaches that the conical surface is farther from the optical axis than the groove structures (See e.g. Figs. 1 and 6; Paragraphs 0045-0048 and 0051-0053).
Kang teaches this conical surface in order to provide “a lens and a lens module having a structure capable of suppressing generation of a flare phenomenon while allowing lenses to be self-aligned” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens module of Shulepova with the conical surface of Kang to provide “a lens and a lens module having a structure capable of suppressing generation of a flare phenomenon while allowing lenses to be self-aligned,” as in Kang (Paragraph 0012), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 9, Shulepova in view of Kang teaches the imaging lens module of claim 7, as above.
Shulepova fails to explicitly disclose that the conical surface is disposed between the groove structures and the optical effective portion along a direction perpendicular to the optical axis.

Kang teaches this conical surface in order to provide “a lens and a lens module having a structure capable of suppressing generation of a flare phenomenon while allowing lenses to be self-aligned” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens module of Shulepova with the conical surface of Kang to provide “a lens and a lens module having a structure capable of suppressing generation of a flare phenomenon while allowing lenses to be self-aligned,” as in Kang (Paragraph 0012), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claim(s) 10-11, 13, 15, 23-24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulepova in view of Lin et al. (U.S. PG-Pub No. 2016/0349476; hereinafter – “Lin”).
Regarding claim 10, Shulepova teaches the imaging lens module of claim 1, as above.
Shulepova fails to explicitly disclose that each of the groove structures comprises a first structure, a second structure and a step surface, and the step surface is disposed between the first structure and the second structure.
However, Lin teaches an annular optical spacer and imaging lens module with a plastic element having an optical effective portion and an outer peripheral portion with a plurality of groove structures, wherein each of the groove structures comprises a first structure (153, 253, 353, etc.), a second structure (155, 255, 355, etc.) and a step surface (151, 152, 251, 252, 351, 352, etc.), and the step surface is disposed between the first structure and the second structure (See e.g. Figs. 1D, 1E, 2B, 2C, 
Lin teaches this structure with a step surface “so as to reduce the reflected lights and improve the image quality” (Paragraphs 0007-0009 and 0056-0057).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens module of Shulepova with the stepped structure of Lin “so as to reduce the reflected lights and improve the image quality,” as taught by Lin (Paragraphs 0007-0009 and 0056-0057).
Regarding claim 11, Shulepova in view of Lin teaches the imaging lens module of claim 10, as above.
Shulepova fails to explicitly disclose that a depth of the first structure is D1, a depth of the second structure is D2, and the following condition is satisfied: 0.3 < D1/D2 < 3.
However, Lin further teaches that a depth of the first structure is D1, a depth of the second structure is D2, and the following condition is satisfied: 0.3 < D1/D2 < 3 (Paragraphs 0056-0057).
Lin teaches this structure with a step surface “so as to reduce the reflected lights and improve the image quality” (Paragraphs 0007-0009 and 0056-0057).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens module of Shulepova with the stepped structure of Lin “so as to reduce the reflected lights and improve the image quality,” as taught by Lin (Paragraphs 0007-0009 and 0056-0057), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claims 13, 15, and 27-28, Shulepova teaches the imaging lens module of claims 1, 14, and 17, respectively, as above.

However, Lin teaches an annular optical spacer and imaging lens module with a plastic element having an optical effective portion and an outer peripheral portion with a plurality of groove structures, wherein a number of the groove structures located on the one of the object side and the image side is N1, and the following condition is satisfied: 30 ≤ N1 ≤ 720 (See e.g. Figs. 1D, 1E, 2B, 2C, 3B, 3C, 4B, 4C, 5B, 5C, 6B, 6C, 7B, 7C, 8B, 8C, and 9B-9E; Paragraphs 0053-0055, 0063, 0068, 0073, 0078, 0083, 0087, 0091, and 0096).
Lin teaches this structure with a step surface “so as to reduce the reflected lights and improve the image quality” (Paragraphs 0007-0009 and 0056-0057).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens module of Shulepova with the stepped structure of Lin “so as to reduce the reflected lights and improve the image quality,” as taught by Lin (Paragraphs 0007-0009 and 0056-0057), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 23, Shulepova teaches the imaging lens module of claim 17, as above.
Shulepova further teaches that a maximum outer diameter of the optical effective portion on the object side and on the image side is                         
                            φ
                            1
                        
                    , a maximum outer diameter of the groove structures on the object side and on the image side is                         
                            φ
                            2
                        
                    , a minimum inner diameter of the groove structures on the object side and on the image side is                         
                            φ
                            3
                        
                    , and the following condition is satisfied:                        
                             
                            0.05
                            <
                            (
                            φ
                            2
                            -
                            φ
                            3
                            )
                            /
                            φ
                            1
                             
                            <
                            1.0
                        
                     (See e.g. Figs. 1 and 3-4; C. 2, L. 41 – C. 3, L. 10; C. 3, L. 34 – C. 4, L. 5: Shulepova teaches that the groove structure 23B extend from within the optical effective portion 3 to a region outside of                         
                             
                            φ
                            2
                            >
                            φ
                            1
                            >
                            φ
                            3
                        
                     and ultimately teaches the required condition).
Nevertheless, Lin teaches an annular optical spacer and imaging lens module with a plastic element having an optical effective portion and an outer peripheral portion with a plurality of groove structures, wherein a maximum outer diameter of the optical effective portion on the object side and on the image side is                         
                            φ
                            1
                        
                    , a maximum outer diameter of the groove structures on the object side and on the image side is                         
                            φ
                            2
                        
                    , a minimum inner diameter of the groove structures on the object side and on the image side is                         
                            φ
                            3
                        
                    , and the following condition is satisfied:                        
                             
                            0.05
                            <
                            (
                            φ
                            2
                            -
                            φ
                            3
                            )
                            /
                            φ
                            1
                             
                            <
                            1.0
                        
                     (See e.g. Figs. 1D, 1E, 2B, 2C, 3B, 3C, 4B, 4C, 5B, 5C, 6B, 6C, 7B, 7C, 8B, 8C, and 9B-9E; Paragraphs 0050-0055, 0063, 0068, 0073, 0078, 0083, 0087, 0091, and 0096).
Lin teaches this structure the diameters of the effective portion and the grooves “so as to reduce the reflected lights and improve the image quality” (Paragraphs 0007-0009 and 0056-0057).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens module of Shulepova with the grooves having the required diameters of Lin “so as to reduce the reflected lights and improve the image quality,” as taught by Lin (Paragraphs 0007-0009 and 0056-0057), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 24, Shulepova teaches the imaging lens module of claim 17, as above.
Shuleova fails to explicitly disclose that a maximum width of the outer peripheral portion parallel to the optical axis is Wmax, a maximum depth of the groove structures is d, and the following condition is satisfied: 0.05 < d/Wmax < 0.55.
However, Lin teaches Lin teaches an annular optical spacer and imaging lens module with a plastic element having an optical effective portion and an outer peripheral portion with a plurality of 
Lin teaches this structure of the width and depth of the grooves “so as to reduce the reflected lights and improve the image quality” (Paragraphs 0007-0009 and 0056-0057).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens module of Shulepova with width and depth of grooves in Lin “so as to reduce the reflected lights and improve the image quality,” as taught by Lin (Paragraphs 0007-0009 and 0056-0057), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 26, Shulepova teaches the imaging lens module of claim 25, as above.
Shulepova fails to explicitly disclose that a shape of the opening of each groove structure is rectangular-shaped.
However, Lin teaches an annular optical spacer and imaging lens module with a plastic element having an optical effective portion and an outer peripheral portion with a plurality of groove structures, wherein a shape of the opening of each groove structure is rectangular-shaped (See e.g. Figs. 1D, 1E, 2B, 2C, 3B, 3C, 4B, 4C, 5B, 5C, 6B, 6C, 7B, 7C, 8B, 8C, and 9B-9E; Paragraphs 0053-0055, 0063, 0068, 0073, 0078, 0083, 0087, 0091, and 0096).
Lin teaches these rectangular grooves “so as to reduce the reflected lights and improve the image quality” (Paragraphs 0007-0009 and 0056-0057).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging lens module of Shulepova with the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chou (U.S. Patent No. 9,798,048) teaches a plastic lens element, lens module, and electronic device having a similar grooved structure and contacting structure.
Fan et al. (U.S. Patent No. 9,638,838) teaches a lens having microstructures with a similar grooved structure.
Choi (U.S. PG-Pub No. 2015/0146310) teaches a lens module having a similar contacting structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896